BERDON, J.,
concurring. I join the majority in its well reasoned opinion that concludes that the military, because of its current discriminatory practices against gay men and lesbians, cannot use the facilities of the University of Connecticut Law School (law school) for recruitment purposes. I write separately to express my concern regarding the dissenters’ fundamental misunderstanding of General Statutes § 10a-149a1 and their flawed analysis. That misunderstanding and flawed analysis is obviously driven by their failure to recognize and accept the fundamental change in Connecticut’s public policy regarding gay men and lesbians. That public policy, adopted through legislation enacted in 1991, comprehensively prohibits discrimination on the basis of sexual orientation. See General Statutes § 46a-81a et seq. (Gay Rights Law).
I am troubled by the dissenters’ interpretation of the “ [notwithstanding any other provision of law to the contrary” clause of § 10a-149a. They assert that § 10a-149a “provides the military with a unique exemption from our antidiscrimination laws for the limited purpose of recruiting.” If that be the case, they assign no meaning to the operative clause of § 10a-149a, which *484provides that the law school “shall . . . provide the same directory information and on-campus recruiting opportunities to representatives of the armed forces ... as are offered to nonmilitary recruiters or commercial concerns.”2 (Emphasis added.) Moreover, neither dissenter adequately explains how the “notwithstanding” clause of § 10a-149a permits the military, which currently discriminates on the basis of sexual orientation, to recruit on campus when nonmilitary employers, who similarly discriminate, are barred.
To fully understand our current law, we must appreciate the conduct that was and was not permitted earlier. In 1983, the legislature adopted No. 83-576 of the 1983 Public Acts (P.A. 83-576), which provided that the regional community colleges, the state technical colleges, the Connecticut state universities, and the University of Connecticut were to grant “access to any campus under [their] jurisdiction to any representative of the armed forces of the United States of America who seeks entrance onto such campus for the purpose of conducting job interviews.” It is without dispute, based on the legislative history, that P.A. 83-576 was intended to treat the military “like anybody [else]” with respect to on-campus recruitment.3 Therefore, in 1983, when employ*485ers were permitted to discriminate on the basis of sexual orientation, P.A. 83-576 mandated that the military, despite its discriminatory practices, be allowed to recruit on state campuses. As the majority opinion notes, the following year the legislature revised its statutory language and adopted § 10a-149a, by enacting No. 84-87 of the 1984 Public Acts, to better reflect the legislative intention expressed in the 1983 and 1984 debates — that is, the military be given the same recruitment opportunities as nonmilitary employers.
With the adoption of the Gay Rights Law in 1991, however, employers are prohibited from discriminating on the basis of sexual orientation. General Statutes § 46a-81c. Those employers that continue to discriminate are now prohibited from using state facilities, such as the law school’s career services office, for any purpose. General Statutes § 46a-81i (b).4 Accordingly, the military, as long as it persists in discriminating against gay men and lesbians, will not be allowed to recruit on the law school’s campus.
The dissenters find it difficult to understand why, if by the adoption of § 10a-149a in 1984 the legislature intended to change the law regarding military recruitment at the law school, there was not substantial legislative debate regarding such an impact. With a clear understanding of the various statutes and their respective dates of passage, it becomes evident that the dissenters’ difficulty is without substance. As I indicated previously, § 10a-149a had no practical effect on the statutes governing the law school when it was adopted in 1984, because at that time employers were free to discriminate on the basis of sexual orientation and therefore the military, with its discriminatory practices, *486was permitted to use the law school’s facilities. Consequently, there would have been no purpose in 1984 for such a vociferous debate. Rather, the debate that the dissenters seek occurred in 1991 when there was a practical change.
It was in 1991 that the legislature changed the public policy of this state as it pertained to gay men and lesbians by adopting the Gay Rights Law. At that time, the legislature was fully cognizant of its actions, for the Gay Rights bill was hotly contested before the legislature. The vitriolic debate that the dissenters seek is indeed present.5
*487The legislature was also well aware of the consequences of this legislation. That awareness is demonstrated by the fact that the legislature specifically exempted the Reserve Officers’ Training Corps (ROTC) program at the University of Connecticut from the Gay Rights Law. General Statutes § 46a-81q.6 Religious orga*488nizations were also furnished with an exemption. General Statutes § 46a-81p. The legislature, however, did not provide military recruiters with an exemption.
The dissenters argue that the legislature must have intended something by the adoption of the “notwithstanding” clause of § 10a-149a and it did. Read in context,7 the “notwithstanding” clause underscores the fact that the legislature wished to ensure that the military would have the same recruitment opportunities as those provided to nonmilitary recruiters. In other words, the legislature was simply attempting to level the playing field between nonmilitary employers and the military, not tilt the field in favor of the military.8
As the dissenters concede, this court has previously interpreted the phrase “[notwithstanding any other provision of law to the contrary” in the context of the Freedom of Information Act, General Statutes § 1-7 et seq. Gifford v. Freedom of Information Commission, 227 Conn. 641, 654-55, 631 A.2d 252 (1993). In Gifford, the majority of this court, which included Justice Callahan, held this phrase to mean that a matter “within this section that would otherwise be governed ... by any other provision of the General Statutes, is nonetheless governed, not by the other provisions, but by this provision.” (Emphasis added). Id., 654. In other words, the “notwithstanding” clause means that no matter *489what any other law may otherwise provide, the operative clause of this provision controls.9 Today, the majority correctly interprets the “notwithstanding” clause, as it is used in § 10a-149a, in an identical manner.
The majority’s interpretation of § 10a-149a is wholly supported by Lloyd v. Grella, 83 N.Y.2d 537, 634 N.E.2d 171, 611 N.Y.S.2d 799 (1994), which was decided recently by the New York Court of Appeals. In Lloyd, the New York Court of Appeals interpreted a statute that has the same “notwithstanding” clause and in all other respects is virtually identical to § 10a-149a.10 The Court of Appeals reversed the lower court 11 and held that “[t]he use of the phrase ‘on the same basis’ in Education Law § 2-a is synonymous with ‘equal access’, *490not unqualified access.” Id., 545. The Court of Appeals reasoned that to endorse such an interpretation “would grant the military unenacted and unintended universal access .... That construction, which would give undue preference to military recruitment, finds no support in an equal access statute, designed as ‘a narrow and legitimate jurisprudential’ shield, not as an unlimited sword of entry.” Id. Interestingly, the Lloyd court concluded that the military was barred from recruiting in schools in Rochester, New York, under the equal access statute, not because of a general statute that set forth the state’s public policy of protecting gay men and lesbians from discrimination, but because of a school board resolution prohibiting any employer who discriminated on the basis of sexual orientation from recruiting in the schools. Id., 545-47.
Although the Court of Appeals in Lloyd found the language of the “equal access” statute to be plain and unambiguous, it also added that, as in this case, “the legislative history supports access only upon similar terms and conditions as are allowed to other prospective employers. It does not support something denominated broadly and unqualifiedly as ‘guaranteed access.’ ” Id., 546.
Finally, even if § 10a-149a and the Gay Rights Law are ambiguous, which I do not believe is the case, I would arrive at the same conclusion by way of established principles of statutory construction. The Gay Rights Law is clearly intended to reverse the years of discrimination experienced by gay men and lesbians. Remedial statutes such as the Gay Rights Law must “be liberally construed in favor of those whom the legislature intended to benefit [i.e., gay men and lesbians]”; Hinchliffe v. American Motors Corp., 184 Conn. 607, 615 n.4, 440 A.2d 810 (1981); and “in furtherance of this principle, exceptions and exclusions are to be strictly construed.” State Board of Labor Relations v. Board *491of Education, 177 Conn. 68, 74, 411 A.2d 28 (1979). Accordingly, as long as the military discriminates against gay men and lesbians it will be barred from recruiting at the law school, as well as at any of the other state colleges and universities.
Gay men and lesbians have a right to be free from the discrimination and degrading homophobia that is prevalent in our society. The legislature has adopted this public policy, not only with respect to employment,12 but also in areas such as the use of state facilities,13 professional associations,14 public accommodations15 and housing.16 It is also clear that the legislature, by adopting § 10a-149a in 1984, wanted to furnish the military with the same rights to recruitment as nonmilitary employers — no more or no less. Today, in 1996, the public policy of this state is unequivocal: Discrimination based upon sexual orientation is prohibited and those who persist in discriminating against gay men and lesbians will, among other sanctions, be barred from utilizing state facilities unless specifically exempted.

 General Statutes § 10a-149a provides: “Notwithstanding any other provision of law to the contrary, each constituent unit of the state system of higher education and any private college or university which receives state funds shall, subject to the provisions of subdivision (11) of subsection (b) of section 1-19, provide the same directory information and on-campus recruiting opportunities to representatives of the armed forces of the United States of America and state armed services as are offered to nonmilitary recruiters or commercial concerns.”


 Contrary to the express language of the statute, the dissenters wish to favor the military, and allow the military to use state facilities for recruitment, while engaging in conduct that would prevent a private employer from using state facilities for recruitment purposes. To accomplish this goal, Justice Callahan, in footnote 7 of his dissent, in which Justice Palmer joins, states that but for the “notwithstanding” clause, he would agree that under § 10a-149a the military “should be treated exactly like any other employer.” Because of the “notwithstanding” clause, the dissenters, however, curiously conclude that “same” does not mean same. Rather, they argue that, because of the military’s “well documented practices” of discrimination against gay men and lesbians, the military is to be treated differently than, not the same as, private employers. This logic eludes me.


 Senator Thomas Scott, the provision’s sponsor, stated that “military recruiters ought to in turn be treated like anybody from a corporation or anybody else who wishes to come to a campus and talk to students about job opportunities . . . .” 26 S. Proc., Pt. 13, 1983 Sess., p. 4530.


 General Statutes § 46a-81i (b) provides: “No state facility may be used in furtherance of any discrimination, nor may any state agency become a party to any agreement, arrangement or plan which has the effect of sanctioning discrimination.”


 In both chambers of the General Assembly, there was substantial opposition to the bill. In the House of Representatives, eighty-one members voted in favor of the bill, sixty-five voted against it, and five did not vote, while in the Senate, twenty-one members voted in favor of the bill, fourteen voted against it, and one was absent. 34 H.R. Proc., Pt. 7, 1991 Sess., p. 2782; 34 S. Proc., Pt. 3, 1991 Sess., p. 1004. Reflective of this vote, the debate was divided and heated. Among the comments in support of the bill were the following: “[BJecause such discrimination is widespread, even systematic in our society, because sexual orientation is not protected, unfortunately, by our Constitution, and as such, it is entirely appropriate to address this difficult and important subject in the Congress and in the Legislatures across our country.” 34 S. Proc., Pt. 3, 1991 Sess., p. 983, remarks of Senator George Jepsen; “I don’t think there is any justification in our society for people living in fear.” Id., p. 996, remarks of Senator Cornelius O’Leary; “The highest responsibility of a government is to care for those people and protect those people who need our protection. We have a bill that fulfills both that [moral] and that civic responsibility.” Id., p. 1003, remarks of Senator Charles Allen III; “It’s a simple bill that says that people cannot be denied certain equal rights based on their sexual orientation. I think when I say we’re at a crossroads, I think we have an opportunity to either perpetuate a negative cycle or take steps forward on a positive cycle.” 34 H.R. Proc., Pt. 7, 1991 Sess., p. 2737, remarks of Representative Miles S. Rapoport; “What this bill basically provides is that everybody is entitled to have human decency and respect, everybody is entitled to live in peace, free from harassment, free from violence and with the ability to work and live free of discrimination.” Id., p. 2753, remarks of Representative Juan A. Figueroa
Opposition to the bill was very vocal and diverse. Representative Peter J. Fusscas stated that “this is a negative bill . . . and I was just curious to know whether or not making it a crime was going to engender more mutual respect, understanding and tolerance and I don’t really — I really don’t think so.” Id., p. 2767. Representative Reginald L. Jones stated that “[o]n the other *487hand, there are many of us who believe there is a moral issue that underlies this situation and that represents a watershed public policy decision.” Id., p. 2754. Representative Alan Schlesingerfelt that “this legislation canbemisused and in some states has been misused and that’s why I have to vote no.” Id., p. 2747. Representative Arthur O’Neill wondered if the bill would result in an increase in homosexuals moving to Connecticut and doubted that there was a need for such legislation, stating: “ [S] ome of my constituents have asked me regarding this legislation as to whether or not we would expect to see a large influx of homosexual or lesbian persons moving into Connecticut, looking for jobs, housing, or credit .... If Connecticut is practicing pervasive persecution of homosexuals and lesbians, I’m unable to explain why they have not sought out the protections of the laws of Wisconsin or Massachusetts or those localities which afford them the type of protection that this legislation is designed to afford them.” Id., pp. 2725-29. Representative John Wayne Fox also doubted the need for this legislation, stating: “If you come before this body and you want to claim that you’re entitled to a special privilege, a special protection because you have been discriminated against, the least we can hope for, the least we can ask, as the public policy setting body of this state is that there be evidence of that fact and I submit to you that has not happened.” Id., p. 2720. Representative Eugene A. Migliaro, Jr., expressed general homophobic fears, including antigay sentiments, stating: “According to this bill, I cannot deny a homosexual from renting and I have to put my kids in jeopardy of something that I fear could be detrimental to them. Where are my rights? . . . Mr. Speaker, we’ve been on the floor of this House for many years debating this issue. We’ve seen it growing like a cancer. . . . Another thing that bothers me, Mr. Speaker, and Members of the House, I have to have a new dictionary now and I’m not saying these things to be indifferent or to cause any hard feelings, but years ago you said I had a gay old time, it was fine. You can’t say it anymore. Years ago we said that person looks like a fruitcake. You can’t say it anymore. Years ago you said, hey, look at that [fairy]. You can’t say it anymore, but they can turn around and commit any indecent act that they want.” Id., pp. 2681-85.


 Section 46a-81q exempts ROTC programs from the Gay Rights Law: “The provisions of sections 4a-60a and 46a-81a to 46a-81o, inclusive, shall not apply to the conduct and administration of a ROTC program established and maintained pursuant to 10 USC Sections 2101 to 2111, inclusive, as amended from time to time, and the regulations thereunder, at an institution of higher education. For the purposes of this section, ‘ROTC’ means the Reserve Officers’ Training Corps.”


 See footnote 1.


 Justice Callahan, in footnote 5 of his dissent, declares that the “notwithstanding” clause allows “the military to recruit on state campuses despite noncompliance with any [of Connecticut’s] antidiscrimination statutes . . . .” According to the dissenters, even if the military choose to discriminate based upon race, religion, sex, marital status, ancestry or national origin, the military would still be able to utilize the services of our state agencies. Actually, the dissenters’ interpretation of § 10a-149a would exempt the military from any of our laws that qualify who may use state facilities for recruitment purposes, not just antidiscrimination statutes. Such an unprecedented and unconditional right not only leads to an offensive conclusion, but it also ignores the operative mandate of § 10a-149a.


 Justice Palmer, in his separate dissenting opinion, claims that the “notwithstanding” clause is “an unambiguous expression of legislative intent that the rule set forth in § 10a-149a shall take precedence over any other provision of the law that would otherwise bar the military from engaging in the same on-campus recruitment activities as civilian employers.” (Emphasis in original.) I completely agree. If a nonmilitary employer is not legally barred from recruiting on campus, then neither should the military. Justice Palmer, however, fails to recognize that nonmilitary employers who discriminate on the basis of sexual orientation are barred by the Gay Rights Law from using state facilities for recruitment. Consequently, § 10a-149a bars the military, which presently engages in similar conduct. When interpreting § 10a-149a, Justice Palmer, like Justice Callahan, disregards the word “same.”


 New York Education Law § 2-a (McKinney 1988) provides in relevant part: “Notwithstanding any other provision of law to the contrary . . . [the] trustee, president, principal, officer, board or administrator shall provide access to directory information relating to pupils and access to such school property on the same basis for official representatives of the state militia and the armed forces of the United States for the purpose of informing pupils of educational, occupational or career opportunities . . . (Emphasis added.)


 The New York Supreme Court, which was affirmed by the Appellate Division of the Supreme Court, held that: “The Board of Education must . . . provide the military with the same access to school property as other recruiters are afforded for purposes of informing students of ‘educational, occupational or career opportunities’ (Educational Law § 2-a), regardless of the military’s policy concerning homosexuals.” (Emphasis in original.) Lloyd v. Grella, supra, 83 N.Y.2d 544.


 General Statutes § 46a-81c.


 General Statutes § 46a-81i.


 General Statutes § 46a-81b.


 General Statutes § 46a-81d.


 General Statutes § 46a-81e.